ZEHMER, Judge
(specially concurring).
I concur in affirmance on all issues. I concur on the third issue only because it was previously decided by this court in Perkins v. State, 583 So.2d 1103 (Fla. 1st DCA 1991), petition for review filed, No. 78613 (Fla. Sept. 17, 1991). Because I have serious concern that section 775.084(l)(b), Florida Statutes (1989), is facially unconstitutional, my concurrence is made with the same reservations discussed in my special concurring opinion in Hall v. State, 588 So.2d 1089 (Fla. 1st DCA 1991).